                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
Hearing Information:
                       Debtor:   HOTEL OXYGEN MIDTOWN, I, LLC
                 Case Number:    2:19-BK-14399-PS           Chapter: 11

          Date / Time / Room:    TUESDAY, SEPTEMBER 15, 2020 11:00 AM 6TH FLOOR #601

         Bankruptcy Judge:       PAUL SALA
              Courtroom Clerk:   ANDAMO PURVIS
               Reporter / ECR:   TAYLER CARTER                                                   0.00


Matter:
              EXPEDITED HEARING ON APPLICATION FOR ORDER TO SHOW CAUSE FILED BY D LAMAR HAWKINS OF
              GUIDANT LAW, PLC ON BEHALF OF HOTEL OXYGEN MIDTOWN, I, LLC .
              R / M #: 337 / 0



Appearances:

        D LAMAR HAWKINS, ATTORNEY FOR HOTEL OXYGEN MIDTOWN, I,
        LLC
        ALAN MEDA, FORMER ATTORNEY , LE GARDEN
        DAVID CATUOGNO, ATTORNEY FOR WYNDHAM
        WESLEY RAY, ATTORNEY FOR 02 INVESTMENTS, INC
        STEVE BROWN, ATTORNEY FOR DOWNTOWN ASSOCIATES
        KATHERINE SANCHEZ, ATTORNEY FOR CREDITOR COMMITTEE
        SCOTT BROWN, ATTORNEY FOR AMAZING HOSPITALITY GROUP
        BRENT LEE, ATTORNEY FOR LE GARDEN, LLC




     Case 2:19-bk-14399-PS                Doc 345 Filed 09/15/20 Entered 09/17/20 15:01:47 Desc
Page 1 of 2                                 Main Document Page 1 of 2                  09/17/2020 3:01:30PM
                                   UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF ARIZONA

                                                 Minute Entry
(continue)...   2:19-BK-14399-PS     TUESDAY, SEPTEMBER 15, 2020 11:00 AM


Proceedings:                                                                            1.00


          Mr. Hawkins reports on the sale of the Phoenix property. He answers
          the Court's questions.

          Mr. Catuongo responds to the Court. He notes the buyer has not been
          responsive. He answers the Court's questions.

          Ms. Sanchez addresses the Court. She states Le Garden should be held
          in contempt for not complying with the Court's order.

          Mr. Lee addresses the Court. Le Garden did not intend to continue with
          the franchise. No documents were signed. He answers the Court's
          questions. He provides his email and phone number.

          COURT:
          IT IS ORDERED DENYING THE REQUEST FOR ORDER TO SHOW
          CAUSE.




       Case 2:19-bk-14399-PS         Doc 345 Filed 09/15/20 Entered 09/17/20 15:01:47 Desc
Page 2 of 2                            Main Document Page 2 of 2                  09/17/2020 3:01:30PM
